DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9, and 17 have been amended. Claims 7, 15, and 23 have been canceled. Claims 1-6, 8-14, 16-22, and 24 are pending and have been examined.

Response to Arguments
The claim amendments have overcome the prior rejection under 35 USC § 101, which is withdrawn accordingly.
Applicant's arguments, see p. 12 filed 11/8/21, have been fully considered but they are not persuasive. Applicant essentially argues that cited art of record Yu teaches “modification in an increasing manner to lower the accuracy,” and suggests such “lowering of an accuracy level” is the “opposite of (and teaches away from)” the claims. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The claimed limitation is presumably supported at Fig. 3 and ¶ 0031 in Applicant’s specification, which provides that network tuning iterates until an acceptable accuracy is achieved. In the rejection below, cited art of record Gong is relied upon to generally teach an iterative process of processing until a confidence score rises above a threshold. However, Gong 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-5, 8-13, 16-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0132511 by Gong et al. (“Gong”) in view of U.S. Patent Application Publication 2018/0373975 by Yu et al. (“Yu”).
 
	In regard to claim 1, Gong discloses:
1. A computing device comprising: See Gong, Fig. 8, depicting a computing device.
a memory storing a convolutional neural network (CNN) comprising a plurality of layers; and at least one processor coupled to the memory and configured to: See Gong, Fig. 8, element 814, depicting a processor and memory as well as ¶ 0089. Also see ¶ 0029, e.g. “CNN.”
select a layer of the plurality of layers; compress the layer to generate a compressed layer; and See Gong, ¶ 0031, e.g. “the compression process can utilize a matrix factorization method … Given a parameter WϵRmxn in one dense connected layer, it can be factorized as W=U SVT … in order to approximate W using two smaller matrices, the top k singular vectors can be picked in U and V with corresponding eigenvalues in S, to reconstruct W:                         
                            
                                
                                    W
                                
                                ^
                            
                            =
                             
                            
                                
                                    U
                                     
                                
                                ^
                            
                            
                                
                                    S
                                
                                ^
                            
                             
                            
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                
                                
                                    T
                                
                            
                        
                     …”
… generate a tuned layer to replace the layer of the plurality of layers. See Gong, ¶ 0031, e.g. “the compression process can utilize a matrix factorization method … Given a parameter WϵRmxn in one dense connected layer, it can be factorized as W=U SVT … in order to approximate W using two smaller matrices, the top k singular vectors can be                         
                            
                                
                                    W
                                
                                ^
                            
                            =
                             
                            
                                
                                    U
                                     
                                
                                ^
                            
                            
                                
                                    S
                                
                                ^
                            
                             
                            
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                
                                
                                    T
                                
                            
                        
                     …”
Gong does not expressly disclose prune the compressed layer to generate a tuned layer. However, Yu teaches this. See Yu, ¶ 0020, e.g. “neural network weight parameter pruning operations may be utilized to remove redundant connections within a neural network” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gong’s compressed layer with Yu’s pruning in order to remove redundant connections within a neural network and provide improvement in efficient utilization of computing resources as suggested by Yu (see ¶ 0028).
calculate … [a confidence score]; and [process data] in response to the [confidence score] being less than a threshold value. See Gong, ¶ 0045, e.g. “If the score at least meets the specified confidence threshold, the additional media processing module 202 can determine that the additional media processing may not be necessary. If, however, the score is less than the specified confidence threshold, then the additional media processing module 202 can determine to utilize the transmission module 204 to transmit at least the portion of the media content item to the one or more remote servers for the additional media processing.”
Gong does not expressly disclose an accuracy of the tuned layer … and compress and prune the tuned layer based on an accuracy threshold. However, this is taught by Yu. See Yu, ¶ 0027, e.g. “accuracy.” ¶ 0093-0094, e.g. “In an embodiment, to iteratively assign values to Boolean variables of one or more nodes of one or more mask layers, the 
wherein the compressed and pruned tuned layer decreases a size of the CNN stored in the memory. See Gong, ¶ 0032, e.g. “This approach can, for instance, compress the data by 32 times, since each neuron can be represent by one bit.”

	In regard to claim 2, Gong discloses:
2. The computing device of claim 1, wherein the CNN is trained to classify content and the at least one processor is further configured to: receive the content; and classify, after generating the tuned layer, the content using the CNN. See Gong, ¶ 0027, e.g. “The compressed CNN can be utilized to apply a media processing technique to the media content item to produce information about the media content item.” Also see ¶ 0039, e.g. “For instance, the media processing technique can provide identifying information (e.g., a name, a tag, a classification, a label, etc.) about a face, an item, a scene, or an activity, etc., depicted in the media content item.”


3. The computing device of claim 1, wherein the layer is a convolutional layer, a pooling layer, or a fully-connected layer. See Gong, ¶ 0027, e.g. “convolutional neural networks.”

	In regard to claim 4, Gong discloses:
4. The computing device of claim 1, wherein the layer comprises at least one matrix and the at least one processor is configured to compress the layer at least in part by: decomposing the at least one matrix to generate at least one decomposed matrix; and See Gong, ¶ 0031, e.g. “Given a parameter WϵRmxn in one dense connected layer, it can be factorized as W=U SVT, where UϵRmxm and VϵRnxn are two dense orthogonal matrices and SϵRmxn is a diagonal matrix.” truncating the at least one decomposed matrix to generate at least one compressed matrix. See Gong, ¶ 0031, e.g. “The diagonal elements in                         
                            
                                
                                    S
                                
                                ^
                            
                        
                    ϵRkxk correspond to the largest k singular values.”

	In regard to claim 5, Gong discloses:
5. The computing device of claim 4, wherein the at least one processor is configured to execute singular value decomposition in decomposing the at least one matrix; See Gong, ¶ 0031, e.g. “singular-value decomposition (SVD).”
the at least one decomposed matrix comprises at least one U matrix, at least one Σ matrix, and at least one V* matrix; See Gong, ¶ 0031, e.g. “Given a parameter WϵRmxn in one dense connected layer, it can be factorized as W=U SVT, where UϵRmxm and VϵRnxn mxn is a diagonal matrix.” Here, Gong’s U and VT matrices correspond to the claimed U and V* matrices, and Gong’s S matrix corresponds to the claimed Σ matrix.
truncating the at least one decomposed matrix comprises truncating the at least one Σ matrix; and See Gong, ¶ 0031, e.g. “The diagonal elements in                         
                            
                                
                                    S
                                
                                ^
                            
                        
                    ϵRkxk correspond to the largest k singular values.”
the at least one processor is further configured to multiply the at least one compressed matrix by the at least one V* matrix to generate at least one new matrix. See Gong, ¶ 0031, e.g. “reconstruct W:                         
                            
                                
                                    W
                                
                                ^
                            
                            =
                             
                            
                                
                                    U
                                     
                                
                                ^
                            
                            
                                
                                    S
                                
                                ^
                            
                             
                            
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                
                                
                                    T
                                
                            
                        
                    .” Note that this limitation is broadly interpreted in view of ¶ 0028 of Applicant’s specification.


	In regard to claim 8, Gong does not expressly disclose:
8. The computing device of claim 1, wherein the at least one processor is further configured to: calculate an accuracy of the CNN; and compress and prune another layer of the plurality of layers in response to the accuracy being less than a threshold value. However, this is taught by Yu. See Yu, ¶ 0027, e.g. “accuracy.” ¶ 0094, e.g. “iteratively apply a weight decay parameter until training one or more parameters representative of one or more mask layers will have been determined to not sufficiently maintain neural network model accuracy.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gong’s network compression with Yu’s accuracy based pruning in order to maintain sufficient accuracy 

	In regard to claim 9, Gong discloses:
9. A method of tuning a convolutional neural network (CNN) comprising a plurality of layers, the method comprising: See Gong, ¶ 0031, e.g. “matrix factorization method.” All further limitations have been addressed in the above rejection of claim 1.

	In regard to claims 10-13 and 16, parent claim 9 is addressed above. All further limitations have been addressed in the above rejections of claims 2-5 and 8, respectively. 

	In regard to claim 17, Gong discloses:
17. A non-transient computer readable medium encoded with instructions that when executed by at least one processor cause a process for tuning a convolutional neural network (CNN) comprising a plurality of layers to be carried out, the process comprising: See Gong, Fig. 8, elements 804, 814, and 818, depicting various computer readable media. Also see ¶ 0089, e.g. “The computer system 800 includes a processor 802, a cache 804, and one or more executable modules and drivers, stored on a computer-readable medium, directed to the processes and features described herein.” All further limitations have been addressed in the above rejection of claim 1.

. 

Claims 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Yu as applied above, and further in view of U.S. Patent Application Publication 2016/0358070 by Brothers et al. (“Brothers”) and U.S. Patent Application Publication 2017/0039471 by Ogawa (“Ogawa”).

	In regard to claim 6, Gong does not expressly disclose the following limitations taught by Yu and Brothers as follows:
6. The computing device of claim 5, wherein the at least one processor is configured to prune the compressed layer at least in part by identifying at least one weight value stored in the at least one new matrix that is less than a threshold value, See Yu, ¶ 0020, e.g. “As utilized herein, the term "redundant" in connection with a neural network weight parameter, connection, node, neuron, and/or the like refers to a weight parameter, connection, node, neuron, and/or the like that may be removed from a neural network model while maintaining a specified level of accuracy, such as after retraining operations. … Weight parameters and/or groups of weight parameters having importance parameters below a specified threshold value may be removed.” Note that motivation to combine Gong and Yu is provided in the rejection of claim 1 above.
replacing the at least one weight value with 0, and However, this is taught by Brothers. See Brothers, Fig. 4 and ¶ 0064, e.g. “FIG. 4 illustrates an example where a threshold may be specified so that weights that do not exceed the threshold are set to zero.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gong and Yu’s weight pruning with Brothers’ weight replacement in order to reduce the number of computations necessary for executing the modified neural network compared to the first neural network as suggested by Brothers (see ¶ 0062).
removing at least one neuron associated with at least one link associated with the at least one weight value. See Yu, ¶ 0028, e.g. “identify and/or remove redundant nodes.”

	In regard to claim 14, parent claim 13 is addressed above. All further limitations have been addressed in the above rejections of claim 6. 

	In regard to claim 22, parent claim 21 is addressed above. All further limitations have been addressed in the above rejections of claim 6. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2016/0217369 by Annapureddy et al. See ¶ 0086, e.g. “SVD”.
U.S. Patent Application Publication 2020/0334537 to Yao et al. See ¶ 0029, e.g. “the importance measurement may be conducted on a per-layer basis and we can use layer-wise pruning to remove a portion of parameters in each layer directly. In order to prevent the error from the first layer from being accumulated by feedforward processing, which may lead to a loss of accuracy of the regressed CNN model, re-training may be employed to augment the capability of the regressed model. By jointly performing the layer-wise regression and re-training in an iterative manner, highly-sparse CNN models may be constructed automatically and effectively.”+
U.S. Patent Application Publication 2017/0337471 by Kadav et al. teaches iteratively pruning and retraining in order to maintain accuracy (see ¶ 0026-0029).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/James D. Rutten/Primary Examiner, Art Unit 2121